Case eee tend Document 47 “sy 02/20/20. USDC Colorado Page 1 of 3
\he Unsiisa STAVES Strict our |

“TA
Rar the Districr oF Colorado exibi-29)
PAG & fof
Arthur LACK Er | | |
7 . FILED 19-CV-DIGT &-R Bl-mek
249 v UNITED STATES DISTRICT COURT Seclare
EISC JEFFREY P. COLWELL oF
SEE CLERK © Arthur Lsachks Ko

fomelarst OS Nodieral M14 Cordcluel Af
¥edsral Node &. Sreoks AchSad ASA

Yedsral dudis michsal M- HsGArv ye

ACS AikS Awa Predodics » CoAs PArAarcls Di SLhiMidAt oN
SrSACE lo Violaré FAST TOTAAL Thr S,

Lsih A wad ¥¥. SOE
Ee HUAL Pore COS a WALAWFOL PrACHICZ- _
4 Tikor LSalksr Cesiaass

This DeclarArise had Comilardy OF 6
ASAcs or Judicial MS Codd £1

FActo CorstiPOHing Zvi ae
S UALAD Ful Pracicss

Los Cate’ FAC toAL Alls tATiOaS © c
KeCordiad ve 42 UC Aces -S (b\. AB VS.C.A” INA BIAS |

Nad Prshodics. Or Yedsval Noda gS.

T Nevhur LoaLlhsr hstsby Declares

Ths Deeadace Det bhsracl Failed To VesPord Goth N
DSSLEr 1O The Allowable Time Ldnh A ASE 10

PIALSI (om? |AIdTy Whe PIAYATI EF Filed NX WV ol 6A

—

Eby sFAvlr dudsemesy The Moros LAs Devise LSiheul

Rs WG TAVEST SAlaad The Plast thes Filed ADsclaravan
IS SuProrr-eY his DekAvutr odd MEST MBBS This DeclarAvss

ISAS Sor CAV Sr Sa el hdd iSdoted BY ThE Gor The Dian YY
wi lsd h Goaklic oF D8ieresi Mer ba, S747 WS Thar the Ne Feadants |

“CASE PROSECUTE AAL De¥ead dag ak ths DeFerdairs Because r1 Cds °
DBT OLY Cro Dor Chmaac > Add This Méoirory OAS AL<o ssid.

 

 
Case 1:19-cv-01656-RBJ-MEH Document 47 Filed 02/20/20 USDC Colorado Page 2 of 3

PAGS J oF

Yurvher Mors 2 LSAL SUP DSS THe RBs 2) Pass oo
9°3-9000 Add Ths DekeddasTs Stusw ATreddsd The
Derospiards. Od Did They Give Mme ABBY AOINLE

Thar They LEre OST ATT AdIAgS This 15 A SARCON
Order tol’ 3) Furksr Mors ALL MW M66 Were
Dssied BY ths Coo? Add ALL Ths Ds¥sadaars mbi7ads |
Lek Grastid. This Coddu er 1S BiAS Ard Prsdodice AAS

Thasss duds chevld Bs remove From MY ASS SCALE

Ars valawPul Pracncs’s Aad ordst A Fedse a\
TevestTiTAriod WHO The GOLADFoL Préacucss AC car diad|,
A Aoo0e s- 5 Cb). AK SCA WHY Bias

Te 42 Us.C. | |
Apa aT Ne oF Federal lodges ithe PlasnPF is
Demasdiog Mods Damags’s AS A Skdervods The Coober
Muosr hoasr The La.

PssaALiY oF Per duey Thar The Fors Goina \S}

Neclars Usd sr “he Fores
= eK SKecuita Ki BUEOA VISIA (OrPEC OO AL

Tre Kad Grrect. CY
(omeleKx 0© d- 17 Aad

Aihor LoALker

 
- USDC Colorado” Page 3 of 3

4
:

52) 3

t
;

ase 1:19 eRe- 01656-RBJ-MEH Document47~Fited 62/26/26

C

 

aE

 

Pied,

»

——

 

 

+ NX ob, \
‘ WhO Ree Tospection Mail s:amp Se
a a . Che ‘
so - - ro L y Q yW

    

 

¢ PAgOD APFAV3E
ey urey IS yibl JO
$43) I AG ZWNAAI
IQS woyw she? AzY)

7 ee
Oa ewe fee ean Seeks

    

ne “"Oebe/8 bce. | ri UENWE ah a

ert
maaan?

Sy eetsio— oer _aggtsodoau
Nap nene ss

Peso wee ee mi

Whereas” Neate

Hes le
DAL ao ON
On“ \
Yay

 

he LK Sas
oe SN
tea A | an

z OFFENDER LAST NAWE INT
; a . \ \ ,
2 .
- ‘ .
=f ;
\ i
“

 

vow AA

bn eh ~s i. al

NC
9) IST VIVFAG Az 3881
21908 XD "9g t sequin xog
ZL IN HVOTDSIASI) WISIN YVSNG
CID) V JoquNN 19)s1F9y
a5 A Iv CT Ty oureN

$u01}991107 JO show vedo Opes0[oOd

 

 

 

 

 

ag RRR (TR REAPS
eae @Q <e) e-L | ~ eC
